Citation Nr: 1427818	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  12-02 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

(The Veteran was initially scheduled for a Board hearing in April 2014.  However, by way of a March 2014 submission, the Veteran withdrew his request for a hearing.)  


FINDING OF FACT

Non-Hodgkin's lymphoma is not attributable to the Veteran's active military service.


CONCLUSION OF LAW

The Veteran does not have non-Hodgkin's lymphoma that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. The VCAA also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for service connection was received in November 2009.  Through the December 2009 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim, including how VA determines disability ratings and effective dates.  Thereafter, the Veteran was afforded the opportunity to respond.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with the claims file and VA treatment records have been associated with the claims file as well.  To date, no further records outside the claims file have been identified by the Veteran.

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In October 2013, a VA medical opinion was rendered as to any etiological relationship between the Veteran's non-Hodgkin's lymphoma and his purported exposure to asbestos, solvent, jet fuels, paint and primer.  There is no assertion by either the Veteran or his representative that the October 2013 opinion was in some way inadequate.  Moreover, the Board notes VA has not secured any opinion relating to a possible nexus between the Veteran's non-Hodgkin's lymphoma and his purported exposure to ionizing radiation or any other chemical agent because, as will be discussed in greater detail below, there is no competent and credible evidence of exposure to any agent outside those discussed in the October 2013 VA opinion.  As such, examinations/opinions are not required.  See McLendon, 20 Vet. App. at 83.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Analysis

The Veteran asserts that he developed non-Hodgkin's lymphoma as a result of his purported exposure to ionizing radiation, asbestos, and a host of chemical agents while in service.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Hilkert v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000); McGuire v. West, 11 Vet. App. 274, 277 (1998); Hardin v. West, 11 Vet. App. 74, 77 (1998); Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in "radiation-exposed Veterans" under 38 U.S.C.A. § 1112(c) (2013) and 38 C.F.R. § 3.309(d) (2013).  Second, service connection can be established under 38 C.F.R. § 3.303(d) (2013) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2013), if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a Veteran has a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability is otherwise the result of in-service exposure.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation of current disease by in-service exposure.

Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d) .

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a "radiation-risk activity."  A "radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II that resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946. See 38 C.F.R. § 3.309(b)(i), (ii).  Radiation-risk activities also include certain service at gaseous diffusion plants in Paducah, Kentucky; Portsmouth, Ohio; an area identified as K25 at Oak Ridge, Tennessee; certain service on Amchitka Island, Alaska; or service, if performed as an employee of the Department of Energy, that would qualify the claimant for inclusion as a member of the Special Exposure Cohort under Section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  Id. 

The term "onsite participation" is defined to mean:  (a) During the official operation period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test; (b) During the six-month period following the official operational period of an atmospheric nuclear test, presence at the test site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test including decontamination of equipment used during the nuclear test; (c) Service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951, through July 1, 1952, August 7, 1956, through August 7, 1957, or November 1, 1958, through April 30, 1959; or (d) Assignment to official military duties at naval shipyards involving the decontamination of ships that participated in Operation Crossroads.  See 38 C.F.R. § 3.309(d)(3)(iv).

If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under Section 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, Section 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Concerning his purported exposure to ionizing radiation, the Veteran contends that he witnessed an atomic blast at either Christmas Island or Easter Island.  See November 2009 Claim.  

It is uncontroverted that the Veteran has non-Hodgkin's lymphoma.  See October 2009 VA Treatment Record (noting a recent diagnosis of follicular lymphoma).  The Board notes, however, that non-Hodgkin's lymphoma was not shown in service.  See Service Treatment Records of Veteran.  Indeed, the Veteran was not diagnosed with such until 2009, some 45 years following service.  See October 2009 VA Treatment Record.

Regarding the first basis upon which service connection can be granted, presumptively under 38 C.F.R. § 3.309(d), the Board finds service connection is not warranted.  As discussed above, 38 C.F.R. § 3.309(d), requires a two-step inquiry-whether the Veteran has a presumptive disease and whether he participated in a "radiation risk activity."  Non-Hodgkin's lymphoma is a presumptive disease.  38 C.F.R. § 3.309(d).  

The Veteran, however, did not participate in a "radiation risk activity" as defined by the regulation.  The Veteran began his tour of sea duty on the U.S.S. Walke in April 1961.  See April 1961 Administrative Remarks.  The Veteran remained aboard the U.S.S. Walke until November 1963, when he went aboard the U.S.S. Dennis J. Buckley.  The Veteran's period of active duty ended in August 1964.  38 C.F.R. § 3.309(d)(3)(ii) specifies what constitutes a "radiation risk activity."  Other than the Veteran's uncorroborated accounts, the claims file does not reveal that he was ever involved in a "radiation risk activity."  Nonetheless, the matter was forwarded to the Defense Threat Reduction Agency (DTRA) for review.  See M21-1MRIV.ii.1.B.5.e.  DTRA responded by way of an August 2013 letter.  In that letter, DTRA explained that the Veteran has alleged participation in a radiation risk activity in 1962, while aboard the U.S.S. Walke.  DTRA explained that the United States Government conducted Operation DOMINIC I at the Pacific Proving Ground from April 25 until December 31, 1962, and Operation DOMINIC II at the Nevada Test Site from July 6 until August 15, 1962.  Regarding Operation Dominic I, DTRA explained that there was nothing showing that the U.S.S. Walke supported that operation.  Moreover, the movements of the U.S.S. Walke were not near the Pacific Proving Ground, where Operation DOMINIC I was conducted.  Even though the Veteran alleged that the U.S.S. Walke was near Christmas Island, there is no proof that that was the case.  Instead, as DTRA explained, the U.S.S. Walke operated off the California coast, Hawaii, Japan, Hong Kong, the Philippines, and Subic Bay.  Moreover, DTRA explained that even though the Veteran has alleged exposure near Easter Island, the United States Government conducted no atmospheric testing there as that island is a special territory administered by Chile.  Regarding Operation DOMINIC II, there is absolutely no evidence that the Veteran was located near the Nevada Test Site.  Indeed, the Veteran has not even contended such.  Given that, DTRA concluded that the Veteran did not engage in a radiation risk activity.

Given the above, and the other evidence of record, the Board concludes that the Veteran did not participate in a "radiation risk activity."  The Board acknowledges the Veteran's assertions that he witnessed atomic testing while onboard the U.S.S. Walke.  See November 2012 Statement of Veteran.  DTRA, however, considered the movements of the U.S.S. Walke and that vessel was located nowhere near the sites where Operations DOMINIC I and II, the only two atmospheric tests conducted during that time, were conducted.  Given DTRA's thorough explanation of why the Veteran did not participate in a "radiation risk activity," and the lack of any evidence corroborating the Veteran's account, the Board concludes that he did not participate in a "radiation risk activity" and is not entitled to presumptive service connection under 38 C.F.R. § 3.309(d).

Regarding the second basis upon which service connection can be granted, under 38 C.F.R. § 3.311, the Board also concludes that service connection is not warranted.  The Veteran meets the threshold eligibility requirement under 38 C.F.R. § 3.311 as he suffers from a radiogenic disease-non-Hodgkin's lymphoma.  38 C.F.R. § 3.311(b)(2)(i)(xxii).  

As such, pursuant to the regulation, as discussed above, the matter was forwarded to the DTRA for a dose assessment.  DTRA concluded that there is no evidence of radiation exposure, given the movements of the U.S.S. Walke and the lack of any evidence that the U.S.S. Walke was near any of the atmospheric testing sites at that time.  Moreover, while the Veteran asserted that he was in close proximity to Christmas Island, the evidence does not show that the U.S.S. Walke was in the same vicinity as Christmas Island at any point.  Further, per DTRA, no atmospheric testing was performed at Easter Island.  DTRA concluded that "after a search of available dosimetry data, we found no record of radiation exposure for [the Veteran]."  Thus, given the negative response of DTRA, VA was not required to refer the claim to the Under Secretary for Benefits under 38 C.F.R. § 3.311(b)(1)(iii).  See Wandel v. West, 11 Vet. App. 200, 205 (1998).

Given the above evidence, the Board concludes that service connection for non-Hodgkin's lymphoma as due to exposure to ionizing radiation is not warranted.  

The Veteran has also alleged that his non-Hodgkin's lymphoma is the result of a host of other chemical exposures during his period of service.  The Veteran has asserted that his disability is related to his exposure to "...fuels, JP4, JP5, paints, solvents, and other chemicals and sanding dust."  November 2009 Claim. The Veteran conceded that "I don't know the names of the chemicals in all the solvents, cleaners, and paint removers buy I know thy [sic] were very toxic and would burn your hands." November 2012 Statement of Veteran.

In support of his claim, the Veteran provided generalized research articles.  Specifically, he provided a July 1997 Environmental Contaminants Encyclopedia entry for Jet Fuel 4, a July 1997 Environmental Contaminants Encyclopedia entry for Jet Fuel 5,  an internet article on Benzene and non-Hodgkin's lymphoma, and an internet article about Polycyclic Aromatic Hydrocarbons, and an internet article entitled "Does Space Smell like Moth Balls." 

Regarding asbestos, even assuming that the Veteran was exposed to asbestos, the physician who authored the October 2013 VA medical opinion refuted any sort of etiological link between asbestos and non-Hodgkin's lymphoma.  Indeed, the examiner concluded that it is not at least as likely as not that the Veteran's lymphoma was due to asbestos exposure.  As rationale, the examiner explained that while non-Hodgkin's lymphoma has been associated with certain chemicals, it has not been linked with asbestos.  The Board considers that opinion highly probative as the physician offered a clear opinion and supported the opinion with a rationale.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

The Veteran has put forth no evidence supporting his contentions about asbestos, other than his own lay assertions.  The Veteran, however, is not competent to associate his non-Hodgkin's lymphoma with his purported exposure to asbestos.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, given the October 2013 uncontroverted VA medical opinion that there is no known link between asbestos and non-Hodgkin's lymphoma, coupled with no contradictory evidence, the preponderance of the evidence is against the claim based on exposure to asbestos.

Regarding jet fuels (JP4 and JP5), the evidence is also against a finding that service connection is warranted.  Again, even assuming arguendo that the Veteran was exposed to those agents, the VA physician who authored the October 2013 opinion concluded that it is not at least as likely as not that the Veteran's non-Hodgkin's lymphoma was due to jet fuel exposure.  As rationale, the VA physician explained there are "no current epidemiologic studies which implicate petroleum fuels...in the later development of non-Hodgkin's lymphoma."  The Board finds this opinion highly probative as the physician offered a clear opinion and supported the opinion with a reasoned rationale.  See Caluza, 7 Vet. App. at 506 (1995).

The Veteran submitted two articles concerning JP4 and JP5.  A review of those articles, however, does not specify that either of those agents is associated with the development of non-Hodgkin's lymphoma.  Further, to the extent that the Veteran asserts that jet fuels, such as JP4 and JP5, caused his non-Hodgkin's lymphoma, he is not competent to opine such a complex medical question.  See Jandreau, 492 F.3d at 1377.  As such, there is no competent evidence counter to the probative VA medical opinion, which offered the conclusion that the Veteran's disability was not etiologically related to his purported exposure to jet fuels.

Regarding cleaning solvents, the evidence is against a finding that service connection is warranted.  The Veteran has specifically alleged that he was exposed to red lead, white lead primer, and zinc chromate primer.  See November 2012 Statement of Veteran.  The physician, who authored the October 2013 VA opinion, opined that the Veteran's non-Hodgkin's lymphoma was not at least as likely due to paint or primer exposure during service.  As rationale, the physician explained that "[t]here are no epidemiologic studies which implicate...solvents or lead or chromate (the chemicals in paints and primers which the veteran recalls using) in the later development of non-Hodgkin's lymphoma."  The Board finds this opinion highly probative as the physician offered a clear opinion and supported the opinion with a reasoned rationale.  See Caluza, 7 Vet. App. at 506 (1995).

The Veteran submitted no competent evidence linking exposure to red lead, white lead primer, or zinc chromate primer to the development of non-Hodgkin's lymphoma.  To the extent that the Veteran alleges that exposure to such is related to the development of non-Hodgkin's lymphoma, he is not competent to address such a complex scientific question.  See Jandreau, 492 F.3d at 1377.  As such there is no competent evidence rebutting the probative October 2013 VA medical opinion, which is against the Veteran's claims as to his purported exposure to cleaning solvents.

The Veteran has also asserted that he was exposed to sanding dust.  See December 2009 Claim; November 2012 Statement of Veteran.  First, there is no evidence, other than the Veteran's assertions, that he was exposed to such.  Second, the Veteran has provided no competent evidence whatsoever, that exposure to sanding dust is associated with the development of non-Hodgkin's lymphoma.  To the extent that the Veteran himself asserts some etiological link between exposure to sanding dust and the development of non-Hodgkin's lymphoma, he is not competent to make such an assertion.  See Jandreau, 492 F.3d at 1377.  Thus, there is no competent evidence of any nexus between exposure to sanding dust and the development of non-Hodgkin's lymphoma.

The Board notes that the Veteran has submitted internet articles regarding Benzene, Naphthalene, and Polycyclic Aromatic Carbons.  There is no evidence in the Veteran's service treatment records that he was ever exposed to such agents.  Indeed, the Veteran does not even appear to argue that he was exposed to any of those agents as he made clear that "I don't know the names of the chemicals in all the solvents, cleaners and paint removers but I know thy [sic] were very toxic and would burn your hands."  According to that statement, the Veteran is not arguing that he was exposed to any specific substances.  Rather, it seems that he has submitted those internet articles because he feels he may have been exposed to those substances.  Again, there is no evidence with the Veteran's service treatment records showing such exposure.  The Veteran's statement that he is unsure of what he was actually exposed to is too tenuous a basis upon which to conclude that the Veteran was actually exposed.  Thus, with respect to Benzene, Naphthalene, and Polycyclic Aromatic Carbons, the Board finds the preponderance of the evidence against the claim that the Veteran was exposed to such during his period of active service and, accordingly, service connection is not warranted.

Additionally, it should be pointed out that while a presumption exists for all malignant tumors that are manifested to a compensable degree within a year of separation from qualifying military service, see 38 C.F.R. §§ 3.307, 3.309, the Veteran's disease was not shown until many years after service.  Consequently, this one-year presumption is not helpful to the claimant.

In conclusion, the preponderance of the evidence is against the Veteran's claim for service connection.  Exposure to ionizing radiation has not been shown.  The competent and credible evidence is against a finding that non-Hodgkin's lymphoma is etiologically related to the Veteran's purported exposure to jet fuels, solvents, and sanding dust.  Finally, there is no evidence, other than speculation, that the Veteran was ever exposed to Benzene, Naphthalene, and Polycyclic Aromatic Carbons.  The Veteran himself even concedes that he is not sure what, if any, chemical agents he was exposed to.  See November 2011 Statement of Veteran. The preponderance of the evidence is, accordingly, against the Veteran's claim.  The benefit-of-the-doubt doctrine is not for application in this case and the claim of service connection for non-Hodgkin's lymphoma must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


